Citation Nr: 0732301	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-05 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for interstitial lung 
disease as secondary to service-connected inactive pulmonary 
tuberculosis.

2.  Whether the veteran withdrew a claim for entitlement to a 
compensable rating for inactive pulmonary tuberculosis.

3.  Entitlement to service connection for pleural scarring as 
secondary to service-connected inactive pulmonary 
tuberculosis.



REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from May 1950 to May 1954.

The case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

Additionally, the Board notes that in August 2004, the 
veteran presented testimony before the undersigned Veterans 
Law Judge (VLJ) with respect to the issues on appeal.  A 
transcript of that hearing has been associated with the 
claims file.

This appeal was initially before the Board in January 2005, 
at which time the Board denied the appeal of entitlement to 
service connection for interstitial lung disease.  

The veteran appealed this service connection issue to the 
United States Court of Appeals for Veterans Claims (Court) 
and additionally via a brief filed before the Court, raised 
an issue regarding the Board's failure to address whether a 
claim for an increased rating for pulmonary tuberculosis had 
been withdrawn.  In a decision rendered December 14, 2006, 
the Court vacated the January 2005 decision and remanded it 
to the Board for further development.  The Court additionally 
ordered the Board to address the issue of whether the veteran 
had withdrawn his claim for entitlement to an increased 
rating for inactive tuberculosis.  

The Board notes that an issue of entitlement to service 
connection for pleural scarring as secondary to service-
connected inactive pulmonary tuberculosis, which was remanded 
by the Board in its January 2005 decision and is not part of 
this Court remand, is inextricably intertwined with the issue 
of service connection for interstitial lung disease.  As the 
outcome of this pleural scarring issue may be contingent on 
the outcome of the interstitial lung disease issue, the Board 
will develop this issue in the Remand portion of this issue.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2007).  In this matter the veteran alleges 
entitlement to service connection for an interstitial lung 
disease as secondary to his service-connected pulmonary 
tuberculosis.  Specifically he has alleged that medications 
that were prescribed to treat the tuberculosis caused 
symptoms of gastroesophageal reflux disease (GERD) and that 
this resulted in his interstitial lung disease.  In vacating 
and remanding this matter in December 2006, the Court pointed 
out that the Board had failed to properly address the 
credibility of the veteran's lay assertions of continued GERD 
symptoms from the initial treatment for his pulmonary 
tuberculosis to his more recent documented treatment.  The 
Court also pointed out that the examiner in the April 2003 
examination report failed to indicate whether he considered 
the veteran's assertions of continued symptoms of GERD in 
discussing this matter.  

In addition, the Board notes that the development undertaken 
by the RO in the remanded matter of entitlement to service 
connection for pleural scarring as secondary to inactive 
pulmonary tuberculosis included a January 2007 VA 
examination, with findings that are pertinent to the 
interstitial lung disease issue.  This matter has not been 
reviewed by the AOJ for the purposes of adjudicating the 
interstitial lung disease issue.  Furthermore, the veteran 
submitted additional evidence including articles and 
treatises regarding the potential side effects of medications 
used to treat tuberculosis, which should be addressed by the 
examiner in addressing the interstitial lung disease claim.  
Because there is also an intertwined issue of service 
connection for pleural scarring as secondary to the pulmonary 
tuberculosis which could be contingent on the outcome of the 
interstitial lung disease issue, the examiner should also 
address this matter as well.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The examination findings must also reflect the decision of 
the Court in Allen v. Brown 7 Vet. App. 439, 448 (1995), 
which has held that the term "disability" as used in 38 
U.S.C.A. §§ 1110, 1131 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

Regarding the matter of whether the veteran has withdrawn 
from appellate status a claim for entitlement to a 
compensable rating for inactive pulmonary tuberculosis, the 
Board finds that this matter should be adjudicated by the RO, 
which has yet to address this matter.  

Furthermore, during the pendency of this appeal, the Court 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or effective date, if benefits are 
awarded for the claimed disabilities on appeal.    

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The AOJ must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2007) is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish an increased rating and an 
earlier effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  Thereafter, the AOJ should schedule 
the veteran for a respiratory examination 
to determine the nature and etiology of 
the veteran's claimed interstitial lung 
disease, as well as his pleural scarring.  
The claims folder must be made available 
to the examiner prior to the examination, 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current 
interstitial lung disease and pleural 
scarring? If so, is it at least as likely 
as not that any current interstitial lung 
disease and/or pleural scarring began in 
service?  Is it at least as likely as not 
that any current interstitial lung 
disease and/or pleural scarring was 
caused or aggravated by his service 
connected pulmonary tuberculosis, to 
include any side effects from medication 
used in treating the active tuberculosis 
in the past?  In addressing this 
question, the examiner should discuss the 
significance of the veteran's lay 
assertions of continued symptoms of GERD 
as well as the medical evidence in the 
claims file suggesting that his GERD 
symptoms said to cause his interstitial 
lung disease were the result of 
medication used to treat tuberculosis.  
The examiner should also discuss whether 
it is at least as likely as not any 
current interstitial lung disease and/or 
pleural scarring is currently being 
caused or aggravated beyond natural 
progression by symptoms caused by the 
veteran's currently inactive service-
connected tuberculosis?  If the 
appellant's service-connected 
tuberculosis aggravated or contributed to 
or accelerated any pathologic process of 
any diagnosed interstitial lung disease 
and/or pleural scarring, the examiner 
must state to what extent, given in terms 
of a percentage, did it so contribute as 
compared to the natural progress of 
diagnosed interstitial lung disease 
and/or pleural scarring itself or as 
opposed to other possible contributing 
factors.  In answering these questions, 
the examiner must consider all pertinent 
medical records and examination reports, 
the veteran's contentions of 
symptomatology and the medical treatises 
now associated with the claims file.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  The AOJ should adjudicate the matter 
regarding whether the veteran withdrew 
his claim for entitlement to a 
compensable rating for inactive pulmonary 
tuberculosis.  If that claim is denied, 
the AOJ should furnish the veteran and 
his attorney notification of appellate 
rights.  If the veteran files a timely 
notice of disagreement, he and his 
attorney should be provided with a 
statement of the case as required by 38 
U.S.C.A. § 7105(d) (West 2002) and 
afforded the opportunity to file a 
substantive appeal.  

4.  Following completion of the above, 
the AOJ should re-adjudicate the 
veteran's service connection claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
to include consideration of Allen, supra, 
for the secondary service connection.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the claims folder should be returned to the 
Board, if in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2007).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



